                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JOHN LEE CARTER,

                       Petitioner,                       Case No. 1:19-cv-253
v.                                                       Honorable Robert J. Jonker
RANDEE REWERTS,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
                                     Discussion

              I.      Factual allegations

              Petitioner John Lee Carter is incarcerated with the Michigan Department of

Corrections at Carson City Correctional Facility (DRF) in Carson City, Montcalm County,

Michigan. Following a jury trial in the Gladwin County Circuit Court, Petitioner was convicted

of felon in possession of a firearm, Mich. Comp. Laws § 750.224f(1), felon in possession of

ammunition, Mich. Comp. Laws § 750.224f(3), and possession of a firearm during the commission

of a felony, Mich. Comp. Laws § 750.227b. On July 11, 2016, the circuit court sentenced

Petitioner as a habitual offender to respective prison sentences of 34 months to 10 years for the

felon-in-possession convictions, and a consecutive two-year term for the possession-of-a-firearm

conviction.

              Petitioner appealed his judgment of conviction and sentence to the Michigan Court

of Appeals, which affirmed the circuit court’s judgment on August 10, 2017. See People v. Carter,

No. 331332, 2017 WL 3441396 (Mich. Ct. App. Aug. 10, 2017). Petitioner subsequently filed an

application for leave to appeal to the Michigan Supreme Court. On February 20, 2018, the

Michigan Supreme Court entered an order staying Petitioner’s appeal pending a decision in another

case, People v. Straughter, No. 156198 (Mich.). However, Petitioner subsequently moved to

amend his application to withdraw the issue under consideration in Straughter and the Michigan

Supreme Court granted the motion.       The Michigan Supreme Court then summarily denied

Petitioner’s application for leave to appeal because it was not persuaded that the remaining

questions presented should be reviewed by the court. People v. Carter, 503 Mich. 953 (Mich.

2019).

                                               2
               On April 1, 2019, Petitioner filed this habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner has not supplied that

date. Petitioner signed his application on March 25, 2019. (Pet., ECF No. 1, PageID.16.) The

petition was received by the Court on April 1, 2019. The Court has given Petitioner the benefit of

the earliest possible filing date. See Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008) (holding

that the date the prisoner signs the document is deemed under Sixth Circuit law to be the date of

handing to officials) (citing Goins v. Saunders, 206 F. App’x 497, 498 n.1 (6th Cir. 2006)).

               The petition raises four (4) grounds for relief, as follows:

       I.      THE CUMULATIVE ERRORS COMMITTED DURING MR.
               CARTER’S TRIAL CREATED A FUNDAMENTAL MISCARRIAGE
               OF JUSTICE RESULTING IN THE CONVICTION OF A PERSON WHO
               IS ACTUALLY INNOCENT OF THE ALLEGED OFFENSES.

       II.     DEFENSE COUNSEL’S ALCOHOLISM AND PENDING OWI
               (RESULTING IN INJURY) OFFENSE CAUSED HIM TO PERFORM
               DEFICIENTLY.

       III.    THE MAGISTRATE ABUSED HIS DISCRETION BY ISSUING A
               SEARCH WARRANT FOR THE GLADWIN RESIDENCE WHEN
               PROBABLE CAUSE WAS NOT ESTABLISHED IN VELTMAN’S
               AFFIDAVIT.

       IV.     THE PROSECUTOR AND THE DISTRICT JUDGE . . . ABUSED THEIR
               AUTHORITY BY PURSUING CHARGES AGAINST MR. CARTER
               AFTER DISMISSING THE CHARGE FOR WHICH PROBABLE
               CAUSE WAS BASED, AND FOR ALLOWING PERJURED
               TESTIMONY TO SUPPORT THE AMENDED COMPLAINT.

               (Pet., ECF No. 1, PageID.3-12.)




                                                 3
               II.     Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). In his application for habeas corpus relief, Petitioner concedes that he did not

raise his claim of ineffective assistance of counsel on appeal (Pet., ECF No. 1, PageID.7), nor did

the Michigan Court of Appeals address such a claim. Therefore, it is clear that Petitioner has not

exhausted his claim of ineffective assistance of counsel.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

                                                  4
Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy. To properly exhaust his claim, Petitioner must file a motion for

relief from judgment in the Gladwin County Circuit Court. If his motion is denied by the circuit

court, Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan

Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

                                                  5
277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

                   Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on March 5, 2019. Petitioner did not petition for certiorari to the United

States Supreme Court, though the ninety-day period in which he could have sought review in the

United States Supreme Court is counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d

280, 283 (6th Cir. 2000). The ninety-day period expired on June 3, 2019. Accordingly, absent

tolling, Petitioner would have one year, until June 3, 2020, in which to file his habeas petition.

Petitioner filed the instant petition on June 13, 2019, nearly one year before expiration of the

limitations period.

                   The Palmer Court has indicated that thirty days is a reasonable amount of time for

a petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).1




1
  The running of the statute of limitations is tolled while “a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). The statute of
limitations is tolled from the filing of an application for state post-conviction or other collateral relief until a decision
                                                             6
                 Petitioner has more than sixty days remaining in his limitations period. Assuming

that Petitioner diligently pursues his state-court remedies and promptly returns to this Court after

the Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute

of limitations. Therefore a stay of these proceedings is not warranted. Should Petitioner decide

not to pursue his unexhausted claims in the state courts, he may file a new petition raising only

exhausted claims at any time before the expiration of the limitations period.

                                                  Conclusion

                 For the foregoing reasons, the Court will dismiss the petition for failure to exhaust

available state-court remedies.

                                        Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court already has determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10 (1st Cir. 1991) (it

is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a certificate);




is issued by the state supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the
time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

                                                         7
Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990) (requiring reversal where court summarily

dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr., 865 F.2d 44, 46 (2d Cir.

1989) (it was “intrinsically contradictory” to grant a certificate when habeas action does not

warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983)

(issuing certificate would be inconsistent with a summary dismissal).

                The Sixth Circuit Court of Appeals has disapproved the issuance of blanket denials

of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id. at 467. Each issue must be considered under the standards set forth by the Supreme

Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this

Court has examined each of Petitioner’s claims under the Slack standard.

                This Court denied Petitioner’s application on the procedural ground of lack of

exhaustion. Under Slack, 529 U.S. at 484, when a habeas petition is denied on procedural grounds,

a certificate of appealability may issue only “when the prisoner shows, at least, [1] that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and [2] that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Both showings must be made to warrant the grant of a

certificate. Id. The Court finds that reasonable jurists could not debate that this Court correctly

dismissed the petition on the procedural ground of lack of exhaustion. “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner



                                                   8
should be allowed to proceed further.” Id. Therefore, the Court denies Petitioner a certificate of

appealability.

                 A judgment consistent with this opinion will be entered.



Dated:     June 21, 2019                      /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  9
